DISMISS; and Opinion Filed January 22, 2018.




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-17-01038-CV

                               PATRICK GORMAN, Appellant
                                         V.
                              XOCHITL BENVENUTO, Appellee

                       On Appeal from the 193rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-16-01262

                              MEMORANDUM OPINION
                            Before Justices Lang, Brown, and Whitehill
                                    Opinion by Justice Brown
       Before the Court is appellant’s January 8, 2018 agreed motion to vacate the trial court’s

judgment. Appellant filed this appeal seeking review of the trial court’s final judgment and

attendant trial and pretrial rulings. Since filing, the parties agreed to mediation and were able to

resolve all of their issues related to this appeal. Per their settlement agreement, the parties wish to

set aside the trial court’s judgment and dismiss the litigation. Specifically, appellant “prays this

Court: (1) vacate the trial court’s judgment from which this appeal is taken, without regard to the

merits, and (2) render judgment dismissing [a]ppellee’s claims against [a]ppellant with prejudice,

with each party bearing its own costs.”
       We grant the parties’ motion, vacate the trial court’s judgment without regard to the merits,

and render judgment dismissing the case with prejudice. TEX. R. APP. P. 42.1(a)(1)(A), 43.2(e).




                                                  /Ada Brown/
                                                  ADA BROWN
                                                  JUSTICE



171038F.P05




                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 PATRICK GORMAN, Appellant                         On Appeal from the 193rd Judicial District
                                                   Court, Dallas County, Texas
 No. 05-17-01038-CV         V.                     Trial Court Cause No. DC-16-01262.
                                                   Opinion delivered by Justice Brown.
 XOCHITL BENVENUTO, Appellee                       Justices Lang and Whitehill participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that the parties bear their own costs of this appeal.


Judgment entered this 22nd day of January, 2018.




                                             –3–